USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 1 of 7


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JERMAINE D’SHANN DODD,

               Plaintiff,

                      v.                           CAUSE NO. 3:20-CV-286-JD-MGG

 M. BUCKMAN, et al.,

               Defendants.

                                 OPINION AND ORDER

       Jermaine D’Shann Dodd, a prisoner without a lawyer, filed a complaint. ECF 1.

“A document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and

citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review

the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief against

a defendant who is immune from such relief.

       Dodd alleges he was socializing with other inmates near his cell on September

14, 2018, when another offender, Offender Walker, verbally threatened him, used

vulgar language, and physically prevented him from returning to his cell. He was

eventually able to get past him. Later, Dodd approached Offender Walker and asked

him why he was upset. Offender Walker told him he was a “petty M.F. due to a (3)

three dollar debt and they was saying that I.A./O.I.I. was telling everyone that I was a
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 2 of 7


traitor/false-flagger, that I was in (2) two different gangs/organizations, instead of

one.” ECF 1 at 3. The two offenders eventually came to an agreement that Dodd would

pay the $3.00 debt. However, Offender Walker then “sucker-punched” Dodd in the jaw

and hit him with a combination lock and crutch. Dodd defended himself, and the two

began to fight in earnest. Offender Walker ran into the officers’ station for assistance

and shut the door. Offender Walker was not restrained by the officers.

       Sometime later, the defendants—Officer Dunlap and Officer M. Buckman—

approached Dodd and ordered him to “cuff up.” Id. at 4. Offender Walker lunged

towards Dodd as this was taking place. Although Officer Dunlap tried to stop Offender

Walker by grabbing his arm, he “snatched away” from Officer Dunlap, jumped over the

officers, and stabbed Dodd at the base of his neck with a 10-12” homemade knife. The

defendants tackled Offender Walker and secured the knife. Dodd kicked Offender

Walker while he was on the ground. Dodd was then escorted, in handcuffs, to the

infirmary. During the walk to the infirmary, Officer Dunlap and Officer Buckman

slammed Dodd face-first onto the concrete floor, breaking his left orbital eye-socket in

three places and causing him to lose consciousness. After being evaluated in the

infirmary, Dodd was transported to an outside hospital the same day. There he received

stitches, a CT scan, and was scheduled for future surgery by a plastic surgeon to

reconstruct his orbital socket. The surgery occurred on October 19, 2018, at an




                                             2
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 3 of 7


outpatient medical facility. Dodd has sued Officer Dunlap and Officer Buckman for

compensatory and punitive damages. 1

        Dodd asserts the defendants subjected him to excessive force in violation of the

Eighth Amendment. The “core requirement” of an excessive force claim is that the

defendant “used force not in a good-faith effort to maintain or restore discipline, but

maliciously and sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th

Cir. 2009) (internal citation omitted). Several factors guide the inquiry of whether an

officer’s use of force was legitimate or malicious, including the need for an application

of force, the amount of force used, and the extent of the injury suffered by the prisoner.

Id.

        Here, Dodd alleges Officer Dunlap and Officer Buckman maliciously and

sadistically slammed him face-first onto the concrete floor—while he was already

injured and tightly handcuffed—in order to cause him harm. Giving Dodd the benefit

of the inferences to which he is entitled at this stage, he has stated plausible claims

against Officer Dunlap and Officer Buckman in their individual capacities for using

excessive force against him in violation of the Eighth Amendment.




        1 Dodd also describes the medical care he received in the wake of the incident, and he asserts he
is unhappy with the results of the surgery. However, he has not sued any medical professionals, and it is
not plausible to infer Officer Dunlap and Sergeant Buckman were responsible for any of his care after
they dropped him off at the infirmary on September 14, 2018. “[P]ublic employees are responsible for
their own misdeeds but not for anyone else’s.” Burks v. Raemisch, 555 F.3d 592, 596 (7th Cir. 2009). “Only
persons who cause or participate in the violations are responsible.” George v. Smith, 507 F.3d 605, 609 (7th
Cir. 2007). Thus, the complaint does not state any claims against Officer Dunlap or Officer Buckman
regarding Dodd’s medical treatment.


                                                     3
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 4 of 7


       He also alleges Officer Dunlap and Officer Buckman violated his rights by failing

to intervene to protect him from Offender Walker’s attack. “[O]fficers who have a

realistic opportunity to step forward and prevent a fellow officer from violating a

plaintiff’s right through the use of excessive force but fail to do so” may be held liable.

Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (citing Yang v. Hardin, 37 F.3d 282, 285

(7th Cir. 1994). This is what has become known as a “failure to intervene” basis for a

constitutional violation under the Eighth Amendment, a principle which this circuit has

long recognized. Fillmore v. Page, 358 F.3d 496 506 (7th Cir. 2004); Crowder v. Lash, 687

F.2d 996, 1005 (7th Cir. 1982). In order to prevail on such a claim, a plaintiff must

establish that “the defendant[] had actual knowledge of an impending harm easily

preventable, so that a conscious, culpable refusal to prevent the harm can be inferred

from the defendant’s failure to prevent it.” Santiago v. Walls, 599 F.3d 749, 756 (7th Cir.

2010) (citation omitted).

       Here, based on the facts presented, it is not plausible to infer that either Officer

Dunlap or Officer Buckman had actual knowledge of the impending attack. Prior to the

stabbing, the offenders were separated. There is no indication the officers were aware

Offender Walker had a homemade knife in his possession. When Offender Walker

moved towards him, Dodd admits Officer Dunlap tried to stop him by grabbing his

arm. The fact that Offender Walker “snatched away” from the officers and jumped over

them to stab Dodd was not foreseeable or reasonably preventable since it occurred so

quickly. Moreover, Dodd’s allegation that Officer Dunlap did initially attempt to stop




                                              4
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 5 of 7


Offender Walker cuts strongly against his assertion the defendants failed to intervene.

Therefore, these claims will be dismissed.

       Additionally, Dodd has sued the officers for assault and battery under Indiana

law in violation of Indiana Code “35-42-2-1(2)(F).” ECF 1 at 10. Dodd’s allegations that

the defendants’ actions violated provisions of the Indiana Criminal Code state no claim

upon which relief can be granted in this case. However, Dodd may be attempting to

assert an intentional tort claim for civil battery. He alleges he satisfied the notice

requirements in the Indiana Tort Claims Act. See IND. CODE § 34-13-3-6; Poole v. Clase,

476 N.E.2d 828 (Ind. 1985). Under Indiana law, if an officer “uses unnecessary or

excessive force, the officer may commit the torts of assault and battery.” Fidler v. City of

Indianapolis, 428 F. Supp. 2d 857, 866 (S.D. Ind. 2006) (citing Crawford v. City of Muncie,

655 N.E.2d 614, 622 (Ind. App. 1995)). In such a case, “[a]n actor is subject to liability to

another for battery if (a) he acts intending to cause a harmful or offensive contact with

the person of the other or a third person, or an imminent apprehension of such a

contact, and (b) a harmful contact with the person of the other directly or indirectly

results.” Mullins v. Parkview Hosp., Inc., 865 N.E.2d 608, 610 (Ind. 2007) (citing

Restatement (Second) of Torts § 13 (1965)). “Indiana’s excessive force standard

effectively parallels the federal standard[.]” Fidler, 428 F. Supp. 2d at 866. Giving Dodd

the benefit of the inferences to which he is entitled, he has stated claims against the

defendants for the intentional tort of civil battery pursuant to Indiana law. The court

will exercise its supplemental jurisdiction under 28 U.S.C. § 1367(a) at this early stage to

allow Dodd to proceed on these claims.


                                              5
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 6 of 7


        Finally, Dodd has filed several miscellaneous motions. He filed two motions

requesting a trial by jury. ECF 16 & ECF 22. However, these motions will be denied as

moot because Dodd included a jury demand in his complaint which is sufficient to

establish a written demand 2 (see ECF 1 at 1), and this fact has already been noted on the

docket. Dodd also filed a motion for an opportunity to be heard pursuant to Federal

Rule of Evidence Rule 201(e). ECF 17. This motion will be denied as unnecessary as

Rule 201 involves the propriety of taking judicial notice of adjudicative facts, and Dodd

has not identified any facts that would be the proper subject of judicial notice at this

stage. Last, Dodd filed a motion for change of address. ECF 20. However, this motion

will be denied as unnecessary because he admits he is still imprisoned at the Indiana

State Prison, albeit in a different cell location—there is no need for the clerk to note cell

changes on the docket as long as they are within the same prison. 3

        For these reasons, the court:

        (1) GRANTS Jermaine D’Shann Dodd leave to proceed against Officer M.

Buckman and Officer Dunlap in their individual capacities for compensatory and

punitive damages for subjecting him to excessive force on September 14, 2018, in

violation of the Eighth Amendment;




        2“The right of trial by jury as declared by the Seventh Amendment to the Constitution . . . is
preserved to the parties inviolate. . . . [A] party may demand a jury trial by . . . serving the other parties
with a written demand—which may be included in a pleading . . . .” Fed. R. Civ. P. 38 (emphasis added).

        3 Dodd also describes alleged mistreatment by prison officials in the motion, but none of the

individuals named are defendants in this action, and the events described do not relate to the subject
matter of this lawsuit. Therefore, any additional requests contained within the motion are also DENIED.
If Dodd believes his rights are being violated and that he has unrelated, non-frivolous claims, he may
bring them in a separate lawsuit.


                                                       6
USDC IN/ND case 3:20-cv-00286-JD-MGG document 23 filed 09/01/21 page 7 of 7


       (2) GRANTS Jermaine D’Shann Dodd leave to proceed against Officer M.

Buckman and Officer Dunlap in their individual capacities for monetary damages for

committing the tort of intentional battery against him on September 14, 2018, in

violation of Indiana law;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Officer M. Buckman and Officer

Dunlap at the Indiana Department of Correction, with a copy of this order and the

complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

       (5) ORDERS the Indiana Department of Correction to provide the full name, date

of birth, and last known home address of any defendant who does not waive service if

it has such information;

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer M. Buckman and Officer

Dunlap to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order;

       (7) DENIES the motions for jury trial as moot (ECF 16 & ECF 22);

       (8) DENIES the motion to be heard as unnecessary (ECF 17); and

       (9) DENIES the motion for change of address as unnecessary (ECF 20).

       SO ORDERED on September 1, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT


                                             7
